

113 SRES 274 ATS: Supporting Lights On Afterschool, a national celebration of afterschool programs held on October 17, 2013.
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 274IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mrs. Boxer (for herself, Ms. Collins, Mr. Johnson of South Dakota, Mr. Baucus, Mr. Whitehouse, Ms. Landrieu, Mr. Cochran, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting Lights On Afterschool, a national celebration of afterschool programs held on October 17, 2013.Whereas more than 28,000,000 children in the United States have parents who work outside the home and approximately 15,100,000 children in the United States have no place to go after school;Whereas high-quality programs that expand learning opportunities for children, such as afterschool, before-school, summer, and expanded learning programs, provide safe, challenging, engaging, and fun learning experiences that help children and youth develop social, emotional, physical, cultural, and academic skills;Whereas high-quality afterschool programs and high-quality expanded learning programs provide students with hands-on, engaging lessons that are aligned with the school day;Whereas high-quality afterschool programs complement regular and expanded school days, and support working families by ensuring that the children of those families are safe and productive during the hours parents are working;Whereas high-quality afterschool programs engage families, schools, and diverse community partners in advancing the well-being of children and youth in the United States;Whereas high-quality afterschool programs that partner with high-quality community-based organizations build stronger communities by integrating the school with the larger community;Whereas Lights On Afterschool, a national celebration of afterschool, before-school, summer, and expanded learning programs held on October 17, 2013, highlights the critical importance of these high-quality programs in the lives of children, their families, and their communities; andWhereas nearly 2 in 5 afterschool programs report that their budgets are in worse condition today than at the height of the recession in 2008, and more than 3 in 5 afterschool programs report that their level of funding is lower than it was 3 years ago, making it difficult for afterschool programs across the United States to keep their doors open and their lights on: Now, therefore, be itThat the Senate supports Lights On Afterschool, a national celebration of afterschool programs held on October 17, 2013.